Citation Nr: 1207370	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  09-18 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1. Entitlement to an initial rating for bipolar disorder higher than 30 percent before March 12, 2008, and an initial rating higher than 50 percent from March 12, 2008.

2. Entitlement to a total disability rating for compensation based on individual unemployability.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1986 to April 1988 and from September 1989 to May 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2008 of a Department of Veterans Affairs (VA) Regional Office (RO), assigning an initial rating of 30 percent for bipolar disorder.  While on appeal in a rating decision in May 2009, the RO increased the rating to 50 percent from March 12, 2008.  The Veteran continued her appeal and the appropriate rating for each period is at issue before the Board.

In June 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

The claim for a total disability rating for compensation based on individual unemployability raised by the record is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Before June 17, 2003, bipolar disorder was manifested by occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally functioning satisfactorily, as a result of symptoms such as depression and anxiety, occasional panic attacks, and chronic sleep impairment.

2.  From June 17, 2003, to January 24, 2007, bipolar disorder was manifested by reduced reliability and productivity due to such symptoms as, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective relationships.



3.  From January 24, 2007, bipolar disorder has been manifested by deficiencies in most areas including work, family relations, judgment, thinking, and mood, but total occupational and social impairment due to such symptoms as gross impairment in thought processes, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place and severe memory loss have not been shown.


CONCLUSION OF LAW

The criteria have not been met for an initial rating for bipolar disorder higher than 30 percent before June 17, 2003; the criteria have been met for an initial rating of 50 percent from June 17, 2003, to January 24, 2007; and the criteria have been met for an initial rating of 70 percent from January 24, 2007.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9432 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  



Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter, dated in October 2000, in relation to the Veteran's underlying claim for service connection.  Additional VCAA notice was provided in June 2006.  

Where, as here, service connection has been granted and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision regarding the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the Veteran's service personnel records as well as post-service VA and private medical records which cover the entire appeals period.  The Veteran's service treatment records are not available.  The Veteran has not identified any additional pertinent records for the RO to obtain on her behalf.  

The Veteran was afforded a VA examination in July 2006 in relation to her initial claim of service connection and in October 2009 and in July 2010 in relation to her increased rating claim.  On the claim for increase, as the reports described the Veteran's disability in sufficient detail so that the Board's review of the claim is a fully informed one, the Board concludes that the reports of the VA examinations are adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007) (an examination is considered adequate when it is based on consideration of the medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Principles 

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  



The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this instance, the RO assigned staged ratings for the Veteran's bipolar disorder; while the Board finds sufficient basis to continue with staged ratings, the degree of disability and effective dates assigned will be adjusted as reflected below.

Rating Psychiatric Disorders 

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), is rated 30 percent. 




Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, is rated 50 percent. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships, is rated 70 percent.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is rated 100 percent 

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). 




A GAF score from 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).   

A GAF score from 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).   

A GAF score from 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  

A GAF score from 61 to 70 indicates mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.   

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002). 

Facts

In a rating decision in January 2008, the RO implemented the Board's decision of January 2008, granting service connection for bipolar disorder.  




The RO assigned an effective date of the grant of service connection of October 17, 2000, and initially rated the disorder 30 percent with the same effective date as the date of service connection.  The Veteran appealed the initial 30 percent rating.  While on appeal, in a rating decision April 2009, the RO increased the rating to 50 percent from March 12, 2008.  The Veteran has continued the appeal of the initial assigned ratings. 

From May to October 2000, the Veteran was followed at a Vet Center after a relapse of substance abuse, having been clean for two years.  In June 2000, the Veteran called 911 and made suicidal statements.  When she was confronted by the police she led the police on a high speed chase and when apprehended she was involuntarily admitted at a private hospital for a week.   In August 2000, she was admitted by VA for suicidal ideation.  

VA records in August 2002 show that during the Veteran's pregnancy from about August 2001 to April 2002 the Veteran was on Medicaid.  

Non-VA medical records show that on a psychiatric evaluation in May 2003 the Veteran stated that she last worked in February 2002 and was laid off because of complications of her pregnancy.  She was now self-employed as a massage therapist, but she worked only two days a week because of symptoms of depression and anxiety. 

In June 2003, a private psychiatrist described that the Veteran's bipolar disorder as severe over the period from January to June 2002.  

VA records show that on June 17, 2003, the Veteran stated for about a week she had started on a downhill slide into depression and that she could not leave her house without anxiety or go to the store without panic attacks. 





In August 2003, the Veteran was evaluated for symptoms of depression and anxiety attacks.  The physician found that the Veteran's symptoms were controllable with a proper medication as the Veteran was able to care for her child, engage in recreational activities and do the activities of daily living.

VA records in September 2003 show that the Veteran was doing better with a different medication.  Her moods had leveled and she appeared alert and oriented without suicidal ideation or mania.  The GAF score was 60. 

In December 2003 and January 2004, the Veteran entered a manic phase and she slipped back to substance abuse.  When reported, the GAF scores were 31 and 35.

In July 2005, the Veteran received benefits from the Social Security Administration, beginning March 2002, for recurrent nephrolithiasis and bipolar disorder and depression. 

On VA examination in July 2006, the Veteran described mood swings with periods of increased energy and decreased need for sleep, overspending or buying things she did not need, getting into debt, and alternating periods of depression, crying spells, sadness, excessive sleep, decreased energy and fatigue, suicidal ideation and auditory hallucinations.  She also had some periods of a normal mood.  She had been married threes times and she was currently married, but the Veteran described herself as difficult to get along with and that her husband would leave at times.  She stated that she had no problems making friends, but did not always make the best choices.  She spent most of her time taking care of her daughter.  Although she had a history of substance abuse, she was currently clean and sober.  She was not working, having lost her job when she was prescribed bedrest while pregnant.  She was receiving Social Security disability for kidney problems and bipolar disorder.  






On mental status examination, the Veteran was alert and oriented, cooperative, calm, and relaxed with a normal affect and mood.  She denied hallucinations or delusions and she did not exhibit any inappropriate behavior.  She denied suicidal or homicidal ideation.  Her activities of daily living and ability to tend to personal hygiene were unimpaired.  She had a good memory and her speech was normal with no irrelevant or illogical speech patterns.  She did not report panic attacks or impaired impulse control, but did complain of intermittent depression and anxiety and sleep impairment.  The GAF score was 60.

On January 24, 2007, the Veteran was seen at a VA psychiatric clinic.  She stated that she could not stop pacing since she was started on lamotrigine [for bipolar disorder].  She also stated that she was more irritable and could not stop crying.  On mental status examination, the Veteran was alert and oriented.  She had good hygiene.  Her speech was loud and rapid, but coherent.  Her thoughts appeared coherent without loose associations.  She was not delusional, but at times she was illogical.  She denied hallucinations or suicidal or homicidal ideation.  Her affect was elated and inappropriate.  Her mood was anxious.  Her memory and intellect were well-preserved.  Her insight and judgment seemed fair.  

VA records show that in February 2007 the Veteran's mood has stabilized with medication.  In July 2007, the Veteran was having a manic episode and was in a good mood.  She had experienced decreased sleep for several days and was feeling energetic with racing thoughts.  She described overspending.  Prior to the manic episode, she had been depressed for three weeks.  In March 2008, the Veteran stated that she was depressed and anxious, and her current symptoms included crying spells, irritability, anxiety, and insomnia.  Mental status evaluation showed increased psychomotor activity, fluent speech with increased rate, tone, and volume, labile affect, and depressed mood, but her thought processes were logical and she denied suicidal or homicidal ideation, delusions, or hallucinations.  She stated that she had a tendency toward elevated moods in the summer and depressed moods in winter.  



In November 2008, the Veteran entered another manic phase.  She was in a good mood, able to enjoy things, and had no problems with sleep.  She was overspending by running up her credits cards to the limits.  She described racing thoughts and panic attacks and substance abuse.  On mental status evaluation, she exhibited loose association of thought, but denied hallucinations, delusions, suicidal or homicidal ideation.  Poor judgment in relation to her relationships with men was noted.  The GAF score was 55.

On VA examination in October 2009 the Veteran stated that she stopped working when she was pregnant with her daughter.  She stated that she had been married four times.  She denied hearing voices and her speech was fluent with a normal rate and rhythm.  Her mood was euthymic.  Her range of affect was broad and labile and occasionally inappropriate.  She appeared to be functioning rather poorly.  The GAF score was 54.  The VA examiner reported that the Veteran had difficulty regulating her affect, which was in keeping with her diagnosis.  The examiner reported that the Veteran was incapable of maintaining a stable relationship and incapable of obtaining and maintaining employment due to her mental condition, but was unable to delineate which mental condition was the main contributing factor without resorting to speculation.

On VA examination in July 2010, the Veteran stated that since her last examination she had been working at a school as a substitute, but was considered "non-employable" and not rehired.  She had last worked in the 2008-09 academic year.  She stated that school officials were concerned that she might be on drugs and that she required frequent breaks due to her kidney condition.  The Veteran stated that she did not have a problem doing her work, but she did have problems with coworkers and supervisors, resulting in disciplinary action.  

Social history included four marriages and a recent divorce in 2008.  The Veteran stated that she has friends and that she keeps in touch with her parents, weekly, and with siblings. 



The Veteran was currently living with her daughter.  She spent a typical day, getting her daughter ready for school, going for a walk, cleaning the house, and using a computer.   Her hobbies included motorcycle riding, going to movies, and dining out.  She was able to manage her finances and perform activities of daily living, independently.  She was able to drive.  

The Veteran's treatment regimen included individual therapy, medication management, and substance dependence groups, but treatment compliance and attendance were a problem for her.  The VA examiner noted that in 2010 the GAF scores were from 51 to 53. 

In a monthly cycle of depression, the Veteran described symptoms of apprehension and depression with crying spells, loss of pleasure, feelings of being overwhelmed, social withdrawal, sleep disturbance, difficulty concentrating, easily distracted, short term memory problems, and problems with motivation.  She denied suicidal ideation. 

In a manic cycle, the Veteran described symptoms of an elevated or expansive or irritable mood, racing thoughts, pressured speech, grandiosity, increased impulsive behavior, easily distracted, and a decreased need to sleep.   She denied agoraphobia, panic attacks, or psychotic symptoms.  

On mental status evaluation, the Veteran was described as appropriately groomed. She was cooperative.  Her thoughts were logical and goal directed.  Speech had normal rate and volume. She appeared depressed with a restricted affect, but denied suicidal or homicidal ideation.  She was oriented.  Her judgment was good.  

The VA examiner reported that the Veteran had severe psychiatric symptoms, including mood instability that caused functional impairment across multiple areas.  





In social and family functioning, the Veteran had several unsuccessful marriages, occasional reduction in leisure pursuits, interference in performing routing self-care due to poor concentration, difficulty adapting to stressful circumstances, and difficulty managing responsibilities.  Her history of relationships with men suggested impaired judgment and the inability to form lasting or stable relationships.  Impairment in occupational functioning was seen in her difficulty getting along with supervisors and coworkers, difficulty maintaining attention and concentration for extended periods, and decreased work efficiency due to depressed mood, chronic sleep impairment, and difficulties with extensive social interactions.  The VA examiner stated that the Veteran's symptoms required continuous medication and that the symptoms cause deficiencies in most areas, work/school, family relations, judgment, thinking, and mood with no remission since the Veteran was last examined by VA.  The VA examiner stated that the Veteran was able to manage her finances.  The GAF score was 52.  

In June 2011, the Veteran testified that in 2002 she was working as a massage therapist because she could no longer work in a laboratory and could not find other work.  She had been fired from them laboratory because of frequent urination breaks and becoming too emotionally involved with cases she was working on.  She was receiving Social Security Disability Insurance based on her bipolar disorder and her kidney problems.  She had also worked as a substitute teacher or teacher's aide, as often as once a week, but the school stopped considering her because of facial tics caused by her medication.  

The Veteran described her daily life as taking care of her daughter, trying to do household chores, walking the dog, and riding her motorcycle.  Her primary social interaction was with her daughter or an occasional friend.  The Veteran stated that her therapist told her she would never be able to work again because she couldn't handle the stress of a job and was unable to concentrate.





Analysis

In analyzing the Veteran's disability picture, the Board has assigned staged ratings on the basis of an overall increase in symptomatology, rather than fluctuations in any specific symptoms.  

Before June 17, 2003

From the date of service connection in October 2000 through June 17, 2003, the record shows that in October 2000 the Veteran was followed at a Vet Center after a relapse of substance abuse, having been clean for two years.  Non-VA medical records show that on a psychiatric evaluation in May 2003 the Veteran stated that she last worked in February 2002 and was laid off because of complications of her pregnancy, and that she was now self-employed as a massage therapist, but she worked only two days a week because of symptoms of depression and anxiety.  In June 2003, a private psychiatrist described that the Veteran's bipolar disorder as severe over the period from January to June 2002.

The record shows that the Veteran last worked because of her pregnancy in February 2002, not because of her bipolar disorder.  And before that while she was hospitalized twice for suicidal ideation in 2000, the events occurred prior to the effective date of the grant of service connection and there can be no rating of a disability prior to the grant of service connection.  

As for her limited self-employment and the characterization of her bipolar disorder as severe from January to June 2002, in the absence of evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; 





impairment of short- and long-term memory); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, the criteria for an initial rating higher than 30 percent for bipolar disorder have not been met. 

June 17, 2003, to January 24, 2007

Beginning June 17, 2003, the Veteran's disability picture reflected a worsening of her bipolar disorder with a short cycle between periods of depression and manic behavior.  The Veteran began to repeatedly exhibit such symptoms as increased depression and more frequent panic attacks, and an impairment of judgment particularly in relation to her finances.  She began overspending and exhibiting decreased interest in activities and increased irritability.  In a manic period in December 2003 and January 2004, she relapsed to substance abuse and the GAF scores were 31 and 35.  But her symptoms were controllable with proper medication and the Veteran was able to care for her daughter, socialize with friends, and act independently with activities of daily living. 

For example, in September 2003, the Veteran was doing better with a different medication.  Her moods had leveled and she appeared alert and oriented without suicidal ideation or mania.  The GAF score was 60.  

On VA examination in July 2006, the Veteran described mood swings with periods of increased energy and decreased need for sleep, overspending or buying things she did not need, getting into debt, and alternating periods of depression, crying spells, sadness, excessive sleep, decreased energy and fatigue, suicidal ideation and auditory hallucinations.  She also had some periods of a normal mood.  







On mental status examination, the Veteran was alert and oriented, cooperative, calm, and relaxed with a normal affect and mood.  She denied hallucinations or delusions and she did not exhibit any inappropriate behavior.  She denied suicidal or homicidal ideation.  Her activities of daily living and ability to tend to personal hygiene were unimpaired.  She had a good memory and her speech was normal with no irrelevant or illogical speech patterns.  She did not report panic attacks or impaired impulse control, but did complain of intermittent depression and anxiety and sleep impairment.  The GAF score was 60.

Although the Veteran received benefits from the Social Security Administration, beginning from March 2002, for recurrent nephrolithiasis and bipolar disorder and depression, in the absence of occupational and social impairment with deficiencies in most areas, such as family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work like setting), or the inability to establish and maintain effective relationships, the criteria for an initial rating of 50 percent for bipolar disorder from June 17, 2003, have  been met.  

From January 24, 2007

Beginning January 24, 2007, the Veteran's overall disability picture again worsened.  At that point she began exhibiting symptoms such as increased irritability, illogical thoughts, pressured speech, inappropriate mood and behavior, and increasingly impaired judgment with respect to finances and personal relationships.  She was non-compliant with her treatment regimen and with her medications.  




For example, on January 24, 2007, the Veteran stated that she was more irritable.  On mental status examination, the Veteran's speech was loud and rapid, but coherent.  Her thoughts appeared coherent without loose associations.  She was not delusional, but at times she was illogical.  Her affect was elated and inappropriate.  Her mood was anxious.  Her memory and intellect were well-preserved.  Her insight and judgment seemed fair.  

In July 2007, the Veteran was having a manic episode.  She had experienced decreased sleep for several days and was feeling energetic with racing thoughts.  She described overspending.  Prior to the manic episode, she had been depressed for three weeks.  In March 2008, on mental status evaluation, there was an increase in psychomotor activity, labile affect, and depressed mood, but her thought processes were logical.  In November 2008, the Veteran entered another manic phase.  She was overspending by running up her credits cards to the limits.  On mental status evaluation, she exhibited loose association of thought, but denied hallucinations, delusions, suicidal or homicidal ideation.  Poor judgment in relation to her relationships with men was noted.  

On VA examination in October 2009, the Veteran appeared to be functioning rather poorly.  The VA examiner reported that the Veteran had difficulty regulating her affect, which was in keeping with her diagnosis.  The VA examiner also reported that the Veteran was incapable of maintaining a stable relationship.  On VA examination in July 2010, the Veteran stated that since her last examination she had been working at a school as a substitute, but was considered "non-employable" and not rehired.  She had last worked in the 2008-09 academic year.  Social history included four marriages and a recent divorce in 2008.  The Veteran's treatment regimen included individual therapy, medication management, and substance dependence groups, but treatment compliance and attendance were a problem for her. 





The Veteran described a monthly cycle of depression with symptoms of apprehension, crying spells, loss of pleasure, feelings of being overwhelmed, social withdrawal, sleep disturbance, difficulty concentrating, easily distracted, short term memory problems, and problems with motivation.  In a manic cycle, the Veteran described symptoms of an elevated or expansive or irritable mood, racing thoughts, pressured speech, grandiosity, increased impulsive behavior, easily distracted, and a decreased need to sleep.  

On mental status evaluation, the Veteran appeared depressed with a restricted affect.  She was oriented.  Her judgment was good.  The VA examiner reported that the Veteran had severe psychiatric symptoms, including mood instability that caused functional impairment across multiple areas.  In social and family functioning, the Veteran had several unsuccessful marriages, occasional reduction in leisure pursuits, interference in performing routing self-care due to poor concentration, difficulty adapting to stressful circumstances, and difficulty managing responsibilities.  Her history of relationships with men suggested impaired judgment and the inability to form lasting or stable relationships.  Impairment in occupational functioning was seen in her difficulty getting along with supervisors and coworkers, difficulty maintaining attention and concentration for extended periods, and decreased work efficiency due to depressed mood, chronic sleep impairment, and difficulties with extensive social interactions.  

The VA examiner stated that the Veteran's symptoms required continuous medication and that the symptoms cause deficiencies in most areas, such as work, family relations, judgment, thinking, and mood with no remission since the Veteran was last examined by VA.  The VA examiner stated that the Veteran was able to manage her finances.  







As the VA examiner in July 2010 specifically concluded that the Veteran showed severe psychiatric symptoms resulting impairment in occupational and social functioning as well as in judgment and mood, and supported the conclusion with findings and analysis of the findings, and as the VA examiner stated that there had been no remission since the last VA examination, which was in 2009, and as the increase in symptomatology can be traced to January 2007, the criteria for an initial  rating of 70 percent for bipolar disorder from January 24, 2007, have been met.

In the absence of evidence of total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behaviour, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation, or own name, none of which is shown, the criteria for a rating higher than 70 percent have not been met. 

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.





If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is encompassed by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's symptomatology and overall disability levels for the specific periods of time referenced, and provide for higher ratings for more severe symptoms, as evidenced by the staged disability ratings assigned.  As the overall disability pictures are encompassed by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration for any of the time periods contemplated is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

An initial rating higher than 30 percent for bipolar disorder before June 17, 2003, is denied.

An initial rating of 50 percent for bipolar disorder from June 17, 2003, to January 24, 2007, is granted, subject to the laws and provisions governing the award of monetary benefits.

And initial rating of 70 percent for bipolar disorder from January 24, 2007, is granted, subject to the laws and provisions governing the award of monetary benefits.









REMAND

A claim for a total disability rating for compensation due to individual unemployability expressly raised by the Veteran or reasonably raised by the record is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability, as part of a claim for increase.   Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In this case, there is evidence that the Veteran cannot work because of her service-connected bipolar disorder.  For example, since March 2002, the Veteran has been receiving benefits from the Social Security Administration, in part, due to bipolar disorder.  On VA examination in October 2009, the VA examiner expressed the opinion that Veteran was no capable of employment.  And in August 2011, a VA health-care provider at a VA mental health clinic and a VA therapist each stated that the Veteran was not employable. 

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance on the claim for a total disability rating for compensation based on individual unemployability. 

2.  Afford the Veteran a VA psychiatric examination to determine whether the Veteran's bipolar disorder renders her unable to secure or to follow a substantially gainful occupation. 

The Veteran's file should be provided to the VA examiner for review.




3. On completion of the development, adjudicate the claim for a total disability rating for compensation based on individual unemployability on an extraschedular basis before January 24, 2007, under 38 C.F.R. § 4.16(b), and on a schedular basis from January 24, 2007, under 38 C.F.R. § 4.16(a).  If the benefit is denied, then provide the Veteran and her representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


